PER CURIAM:
The district court, on June 14, 2005, dismissed with prejudice petitioner’s 28 U.S.C. § 2241 petition for a writ of habeas corpus. Record, Vol. 2 at Tab 32. The court dismissed the petition because it “simply reasserted] an argument that was raised and rejected on direct appeal and in [petitioner’s] subsequent [28 U.S.C.] § 2255 and other collateral proceedings.” Id.
Petitioner now appeals the court’s decision. We find no merit in his petition for *830the reasons stated in the district court’s June 14 order.
AFFIRMED.